 



Exhibit 10.38
RSU Form
General Employees
RESTRICTED STOCK UNIT AWARD AGREEMENT
     This Restricted Stock Unit Award (“Award”) is awarded on «Grant_date»
(“Date of Grant”), by Motorola, Inc. (the “Company” or “Motorola”) to
«First_Name» «Last_Name» (the “Grantee”).
     WHEREAS, Grantee is receiving the Award under the Motorola Omnibus
Incentive Plan of 2006, as amended (the “2006 Incentive Plan”);
     WHEREAS, the Award is being made as a special grant of Motorola restricted
stock units authorized by the Board of Directors and the Board’s Compensation
and Leadership Committee (the “Compensation Committee”); and
     WHEREAS, it is a condition to Grantee receiving the Award that Grantee
electronically accept the terms, conditions and Restrictions applicable to the
restricted stock units as set forth in this agreement.
     NOW, THEREFORE, in consideration of the mutual covenants contained herein
and for other good and valuable consideration, the Company hereby awards
restricted stock units to Grantee on the following terms and conditions:

1.   Award of Restricted Stock Units. The Company hereby grants to Grantee a
total of «Txt_Nbr_of_Shares» («Whole_Nbr_of_Shares») Motorola restricted stock
units (the “Units”) subject to the terms and conditions set forth below. All
Awards shall be paid in whole shares of Motorola Common Stock (“Common Stock”);
no fractional shares shall be credited of delivered to Grantee.   2.  
Restrictions. The Units are being awarded to Grantee subject to the transfer and
forfeiture conditions set forth below (the “Restrictions”) which shall lapse, if
at all, as described in Section 3 below. For purposes of this Award, the term
Units includes any additional Units granted to the Grantee with respect to
Units, still subject to the Restrictions.

  a.   Grantee may not directly or indirectly, by operation of law or otherwise,
voluntarily or involuntarily, sell, assign, pledge, encumber, charge or
otherwise transfer any of the Units still subject to Restrictions. The Units
shall be forfeited if Grantee violates or attempts to violate these transfer
Restrictions. Motorola shall have the right to assign this Agreement, which
shall not affect the validity or enforceability of this Agreement. This
Agreement shall inure to the benefit of assigns and successors of Motorola.    
b.   Any Units still subject to the Restrictions shall be (x) automatically
forfeited upon the Grantee’s termination of employment with Motorola or a
Subsidiary for any reason other than death, Total and Permanent Disability, or
Involuntary Termination due to (i) a Divestiture or (ii) for a reason other than
for Serious Misconduct, and (y) at the discretion of the Compensation Committee
forfeited, if the Grantee is not an appointed vice president or officer of
Motorola at the end of the “Restriction Period” as defined below. For purposes
of this Agreement, a “Subsidiary” is any corporation or other entity in which a
50 percent or greater interest is held directly or indirectly by Motorola and
which is consolidated for financial reporting purposes. Total and Permanent
Disability is defined in Section 3(a).

 



--------------------------------------------------------------------------------



 



  c.   If Grantee is a vice president or elected officer on the date of the
Award, or has been approved to become a vice president or elected officer on the
date of the Award, and Grantee engages in any of the following conduct, in
addition to all remedies in law and/or equity available to the Company or any
Subsidiary, Grantee shall forfeit all restricted stock units under the Award
whose Restrictions have not lapsed, and, for all restricted stock units under
the Award whose Restrictions have lapsed, Grantee shall immediately pay to the
Company the Fair Market Value (as defined in paragraph 7 below) of Motorola
Common Stock (“Common Stock”) on the date(s) such Restrictions lapsed, without
regard to any taxes that may have been deducted from such amount. For purposes
of subparagraphs (i) through and including (iii) below, “Company” or “Motorola”
shall mean Motorola Inc. and/or any of its Subsidiaries:

  (i)   During the course of Grantee’s employment and thereafter, Grantee uses
or discloses, except on behalf of the Company and pursuant to the Company’s
directions, any Company Confidential Information. “Confidential Information”
means information concerning the Company and its business that is not generally
known outside the Company, and includes (A) trade secrets; (B) intellectual
property; (C) the Company’s methods of operation and Company processes; (D)
information regarding the Company’s present and/or future products,
developments, processes and systems, including invention disclosures and patent
applications; (E) information on customers or potential customers, including
customers’ names, sales records, prices, and other terms of sales and Company
cost information; (F) Company personnel data; (G) Company business plans,
marketing plans, financial data and projections; and (H) information received in
confidence by the Company from third parties. Information regarding products,
services or technological innovations in development, in test marketing or being
marketed or promoted in a discrete geographic region, which information the
Company or one of its affiliates is considering for broader use, shall be deemed
not generally known until such broader use is actually commercially implemented;
and/or     (ii)   During Grantee’s employment and for a period of one year
following the termination of Grantee’s employment for any reason, Grantee hires,
recruits, solicits or induces, or causes, allows, permits or aids others to
hire, recruit, solicit or induce, or to communicate in support of those
activities, any employee of the Company who possesses Confidential Information
of the Company to terminate his/her employment with the Company and/or to seek
employment with Grantee’s new or prospective employer, or any other company;
and/or

 



--------------------------------------------------------------------------------



 



  (iii)   During Grantee’s employment and for a period of one year following the
termination of Grantee’s employment for any reason, Grantee, directly or
indirectly, on behalf of Grantee or any other person, company or entity,
solicits or participates in soliciting, products or services competitive with or
similar to products or services offered by, manufactured by, designed by or
distributed by the Company to any person, company or entity which was a customer
or potential customer for such products or services and with which Grantee had
direct or indirect contact regarding those products or services or about which
Grantee learned Confidential Information at any time during the two years prior
to Grantee’s termination of employment with the Company.

  (d)   If Grantee is not a vice president or elected officer on the date of the
Award, or has not been approved to become a vice president or elected officer on
the date of the Award, and Grantee engages in any of the conduct outlined in
paragraph 2(c)(i) or (ii) above, in addition, to all remedies in law and/or
equity available to the Company or any Subsidiary, Grantee shall forfeit all
restricted stock units under the Award whose Restrictions have not lapsed, and,
for all restricted stock units under the Award whose Restrictions have lapsed,
Grantee shall immediately pay to the Company the Fair Market Value (as defined
in paragraph 7 below) of Motorola Common Stock (“Common Stock”) on the date(s)
such Restrictions lapsed, without regard to any taxes that may have been
deducted from such amount. For purposes of paragraphs 2(c)(i) and (ii) above,
“Company” or “Motorola” shall mean Motorola Inc. and/or any of its Subsidiaries.

The Company will not be obligated to pay Grantee any consideration whatsoever
for forfeited Units.

3.   Lapse of Restrictions.

  a.   Except as set forth in Section 3(b) below, the Restrictions applicable to
the Units shall lapse, as long as the Units have not been forfeited as described
in Section 2 above, as follows:

  (i)   «Vesting_Schedule» (the “Restriction Period”);     (ii)   If a Change in
Control of the Company occurs and the successor corporation (or parent thereof)
does not assume this Award or replace it with a comparable award; provided,
further, that with respect to any Award that is assumed or replaced, such
assumed or replaced awards shall provide that the Restrictions shall lapse for
any Participant that is involuntarily terminated (for a reason other than
“Cause”) or quits for “Good Reason” within 24 months of the Change in Control.
For purposes of this paragraph, the terms “Change in Control”, “Cause” and “Good
Reason” are defined in the 2006 Incentive Plan;

 



--------------------------------------------------------------------------------



 



  (iii)   Upon termination of Grantee’s employment by Motorola or a Subsidiary
by Total and Permanent Disability. “Total and Permanent Disability” means for
(x) U.S. employees, entitlement to long term disability benefits under the
Motorola Disability Income Plan, as amended and any successor plan or a
determination of a permanent and total disability under a state workers
compensation statute and (y) non-U.S. employees, as established by applicable
Motorola policy or as required by local regulations; or     (iv)   If the
Grantee dies.

  b.   In the case of Involuntary Termination due to (i) a Divestiture or (ii)
for a reason other than for Serious Misconduct before the expiration of the
Restriction Period, if the Units have not been forfeited as described in
Section 2 above, then the Restrictions shall lapse on a pro rata basis
determined by dividing (i) the number of completed full years of service by the
Grantee from the Award Date to the employee’s date of termination by (ii) the
total length of the Restriction Period.     c.   “Termination due to a
Divestiture” for purposes of this Agreement means if Grantee accepts employment
with another company in direct connection with the sale, lease, outsourcing
arrangement or any other type of asset transfer or transfer of any portion of a
facility or any portion of a discrete organizational unit of Motorola or a
Subsidiary, or if Grantee remains employed by a Subsidiary that is sold or whose
shares are distributed to the Motorola stockholders in a spin-off or similar
transaction (a “Divestiture”).     d.   “Serious Misconduct” for purposes of
this Agreement means any misconduct identified as a ground for termination in
the Motorola Code of Business Conduct, or the human resources policies, or other
written policies or procedures     e.   If, during the Restriction Period, the
Grantee takes a Leave of Absence from Motorola or a Subsidiary, the Units will
continue to be subject to this Agreement. If the Restriction Period expires
while the Grantee is on a Leave of Absence the Grantee will be entitled to the
Units even if the Grantee has not returned to active employment. “Leave of
Absence” means an approved leave of absence from Motorola or a Subsidiary that
is not a termination of employment, as determined by Motorola.     f.   To the
extent the Restrictions lapse under this Section 3 with respect to the Units,
they will be free of the terms and conditions of this Award.

4.   Adjustments. If the number of outstanding shares of Common Stock is changed
as a result of a stock split or the like without additional consideration to the
Company, the number of Units subject to this Award shall be adjusted to
correspond to the change in the outstanding shares of Common Stock.   5.  
Dividends. No dividends (or dividend equivalents) shall be paid with respect to
Units credited to the Grantee’s account.

 



--------------------------------------------------------------------------------



 



6.   Delivery of Certificates or Equivalent. Upon the lapse of Restrictions
applicable to the Units, the Company shall, at its election, either (i) deliver
to the Grantee a certificate representing a number of shares of Common Stock
equal to the number of Units upon which such Restrictions have lapsed, or
(ii) establish a brokerage account for the Grantee and credit to that account
the number of shares of Common Stock of the Company equal to the number of Units
upon which such Restrictions have lapsed plus.   7.   Withholding Taxes. The
Company is entitled to withhold applicable taxes for the respective tax
jurisdiction attributable to this Award or any payment made in connection with
the Units. Grantee may satisfy any minimum withholding obligation and any
additional withholding, if desired, by electing to have the plan administrator
retain shares of Common Stock deliverable in connection with the Units having a
Fair Market Value on the date the Restrictions applicable to the Units lapse
equal to the amount to be withheld. “Fair Market Value” for this purpose shall
be the closing price for a share of Common Stock on the day the Restrictions
applicable to the Units lapse as reported for the New York Stock Exchange-
Composite Transactions in the Wall Street Journal, Midwest edition.   8.  
Voting and Other Rights.

  a.   Grantee shall have no rights as a stockholder of the Company in respect
of the Units, including the right to vote and to receive cash dividends and
other distributions until delivery of certificates representing shares of Common
Stock in satisfaction of the Units.     b.   The grant of Units does not confer
upon Grantee any right to continue in the employ of the Company or a Subsidiary
or to interfere with the right of the Company or a Subsidiary, to terminate
Grantee’s employment at any time.

9.   Agreement Following Termination of Employment. Grantee agrees that upon
termination of employment with Motorola or a Subsidiary, Grantee will
immediately inform Motorola of (a) the identity of any new employer (or the
nature of any start-up business or self-employment), (b) Grantee’s new title,
and (c) Grantee’s job duties and responsibilities. Grantee hereby authorizes
Motorola or a Subsidiary to provide a copy of this Award Document to Grantee’s
new employer. Grantee further agrees to provide information to Motorola or a
Subsidiary as may from time to time be requested in order to determine his/her
compliance with the terms hereof.   10.   Consent to Transfer Personal Data. By
accepting this award, Grantee voluntarily acknowledges and consents to the
collection, use, processing and transfer of personal data as described in this
paragraph. Grantee is not obliged to consent to such collection, use, processing
and transfer of personal data. However, failure to provide the consent may
affect Grantee’s ability to participate in the Plan. Motorola, its Subsidiaries
and Grantee’s employer hold certain personal information about the Grantee, that
may include his/her name, home address and telephone number, date of birth,
social security number or other employee identification number, salary grade,
hire data, salary, nationality, job title, any shares of stock held in Motorola,
or details of all restricted stock units or any other entitlement to shares of
stock awarded, canceled, purchased, vested, or unvested, for the purpose of
managing and administering the Plan (“Data”). Motorola and/or its Subsidiaries
will transfer Data amongst themselves as necessary for the purpose of
implementation, administration and management of Grantee’s participation in the
Plan, and Motorola and/or any of its Subsidiaries may each further transfer Data
to any third parties assisting Motorola in the implementation, administration
and management of the Plan. These recipients may be located throughout the
world, including the United States. Grantee’s authorizes them to receive,
possess, use, retain and transfer the Data, in electronic or other form, for the
purposes of implementing, administering and managing Grantee’s participation in
the Plan, including any requisite transfer of such Data as may be required for
the administration of the Plan and/or the subsequent holding of shares of stock
on the Grantee’s behalf to a broker or other third party with whom the Grantee
may elect to deposit any shares of stock acquired pursuant to the Plan. Grantee
may, at any time, review Data, require any necessary amendments to it or
withdraw the consents herein in writing by contacting Motorola; however,
withdrawing consent may affect the Grantee’s ability to participate in the Plan.

 



--------------------------------------------------------------------------------



 



11.   Nature of Award. By accepting this Award Agreement, the Grantee
acknowledges his or her understanding that the grant of Units under this Award
Agreement is completely at the discretion of Motorola, and that Motorola’s
decision to make this Award in no way implies that similar awards may be granted
in the future or that Grantee has any guarantee of future employment. Nor shall
this or any such grant interfere with Grantee’s right or the Company’s right to
terminate such employment relationship at any time, with or without cause, to
the extent permitted by applicable laws and any enforceable agreement between
Grantee and the Company. In addition, the Grantee hereby acknowledges that he or
she has entered into employment with Motorola or a Subsidiary upon terms that
did not include this Award or similar awards, that his or her decision to
continue employment is not dependent on an expectation of this Award or similar
awards, and that any amount received under this Award is considered an amount in
addition to that which the Grantee expects to be paid for the performance of his
or her services. Grantee’s acceptance of this Award is voluntary. The Award is
not part of normal or expected compensation for purposes of calculating any
severance, resignation, redundancy, end of service payments, bonuses,
long-service awards, pension, or retirement benefits or similar payments,
notwithstanding any provision of any compensation, insurance agreement or
benefit plan to the contrary.   12.   Remedies for Breach. Grantee hereby
acknowledges that the harm caused to the Company by the breach or anticipated
breach of paragraphs 2(c)(i), (ii) and/or (iii) of this Agreement will be
irreparable and further agrees the Company may obtain injunctive relief against
the Grantee in addition to and cumulative with any other legal or equitable
rights and remedies the Company may have pursuant to this Agreement, any other
agreements between the Grantee and the Company for the protection of the
Company’s Confidential Information, or law, including the recovery of liquidated
damages. Grantee agrees that any interim or final equitable relief entered by a
court of competent jurisdiction, as specified in paragraph 15 below, will, at
the request of the Company, be entered on consent and enforced by any such court
having jurisdiction over the Grantee. This relief would occur without prejudice
to any rights either party may have to appeal from the proceedings that resulted
in any grant of such relief.   13.   Acknowledgements. With respect to the
subject matter of paragraphs 2(c)(i), (ii), and (iii), and paragraphs 12 and 15
hereof, this Agreement is the entire agreement with the Company and supercedes
any prior restricted stock unit award agreement regarding the same subject
matter. No waiver of any breach of any provision of this Agreement by the
Company shall be construed to be a waiver of any succeeding breach or as a
modification of such provision. The provisions of this Agreement shall be
severable and in the event that any provision of this Agreement shall be found
by any court as specified in paragraph 15 below to be unenforceable, in whole or
in part, the remainder of this Agreement shall nevertheless be enforceable and
binding on the parties. Grantee hereby agrees that the court may modify any
invalid, overbroad or unenforceable term of this Agreement so that such term, as
modified, is valid and enforceable under applicable law. Further, by accepting
any Award under this Agreement, Grantee affirmatively states that (s)he has not,
will not and cannot rely on any representations not expressly made herein.

 



--------------------------------------------------------------------------------



 



14.   Funding. No assets or shares of Common Stock shall be segregated or
earmarked by the Company in respect of any Units awarded hereunder. The grant of
Units hereunder shall not constitute a trust and shall be solely for the purpose
of recording an unsecured contractual obligation of the Company.   15.  
Governing Law. All questions concerning the construction, validity and
interpretation of this Award shall be governed by and construed according to the
law of the State of Illinois without regard to any state’s conflicts of law
principles. Any disputes regarding this Award or Agreement shall be brought only
in the state or federal courts of Illinois.   16.   Waiver. The failure of the
Company to enforce at any time any provision of this Award shall in no way be
construed to be a waiver of such provision or any other provision hereof.   17.
  Actions by the Compensation Committee. The Committee may delegate its
authority to administer this Agreement. The actions and determinations of the
Compensation Committee or delegate shall be binding upon the parties.   18.  
Acceptance of Terms and Conditions. By electronically accepting this Award
within 30 days after the date of the electronic mail notification by the Company
to Grantee of the grant of this Award (“Email Notification Date”), Grantee
agrees to be bound by the foregoing terms and conditions, the 2006 Incentive
Plan and any and all rules and regulations established by Motorola in connection
with awards issued under the 2006 Incentive Plan. If Grantee does not
electronically accept this Award within 30 days of the Email Notification Date,
Grantee will not be entitled to the Units.   19.   Plan Documents. The 2006
Incentive Plan and the Prospectus for the 2006 Incentive Plan are available at
http://myhr.mot.com/pay_finances/awards_incentives/
stock_options/plan_documents.jsp or from Global Rewards, 1303 East Algonquin
Road, Schaumburg, IL 60196 (847) 576-7885.

 